Citation Nr: 1103453	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO. 08-32 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1959 through September 
1979, with service in Korea. He died in December 2006. The 
Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. The appeal was remanded for additional development in 
January 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The competent medical evidence indicates that type II diabetes 
mellitus was a significant contributing cause of the Veteran's 
death.

2. The Veteran was exposed to herbicides in service.


CONCLUSION OF LAW

A disability that may be presumed to have been incurred in 
service contributed substantially or materially to the cause of 
the Veteran's death. 38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.312 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010). Here, the Board is granting service 
connection. Thus, no further discussion of the VCAA is required.

Cause of Death

The Appellant is seeking to establish service connection for the 
Veteran's cause of death. To establish service connection for the 
cause of a Veteran's death, the evidence must show that a 
disability that either was incurred in or aggravated by service, 
or which was proximately due to or the result of a service-
connected condition, was either a principal or contributory cause 
of death. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312(a) 
(2010); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). For 
a service-connected disability to be the principal cause of 
death, it must singularly or jointly with some other condition be 
the immediate or underlying cause of death, or be etiologically 
related thereto. 38 C.F.R. § 3.312(b) (2010). In this matter, the 
Veteran did not have a service- connected disability at the time 
of his death.

The original death certificate listed the immediate cause of the 
Veteran's death as Alzheimer's disease, with hypertension and 
benign prostatic hypertrophy as other significant conditions 
contributing to death, but not resulting in the underlying cause. 
However, the death certificate has since been amended. The 
amended death certificate lists the immediate cause of the 
Veteran's death as Alzheimer's disease, with type II diabetes 
mellitus, hypertension, and benign prostatic hypertrophy as other 
significant conditions contributing to death, but not resulting 
in the underlying cause.

The record shows that the Veteran served in Korea from February 
1968 through February 1969, and from May 1977 to November 1977. 
The Department of Defense (DOD) has confirmed that Agent Orange 
was used along the demilitarized zone (DMZ) in Korea from April 
1968 to July 1969. Fields of fire between the front line 
defensive positions and the south barrier fence were defoliated. 
The size of the treated area was a strip of land 151 miles long 
and up to 350 yards wide from the fence to north of the "civilian 
control line." There was no indication that herbicides were 
sprayed in the DMZ itself. Herbicides were applied through hand 
spraying and by hand distribution of pelletized herbicides. 
Although restrictions were put in place to limit potential for 
spray drift, run- off, and damage to food crops, records indicate 
that the effects of spraying were sometimes observed as far as 
200 meters down wind. The estimated number of exposed personnel 
is 12,056. See M21-1MR, Part IV, Subpart ii, Chapter 2, Section 
C; see also Veterans Benefits Administration (VBA) "Fact Sheet" 
distributed in September 2003.

Units in the area during the period of use of herbicides included 
the following units of the 7th Infantry Division: 1st Battalion, 
17th Infantry; 1st Battalion, 31st Infantry; 1st Battalion, 32nd 
Infantry; 2nd Battalion, 10th Cavalry; 2nd Battalion 17th 
Infantry; and 2nd Battalion, 31st Infantry. See M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C.

If it is determined that a Veteran who served in Korea from April 
1968 to July 1969 belonged to one of the units identified by DOD, 
then it is presumed that he or she was exposed to herbicides 
containing Agent Orange, and the presumptions outlined in 38 
C.F.R. § 3.309(e) will apply. See VA Adjudication Procedure 
Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, 
Topic 10, Block k.

The following diseases are associated with herbicide exposure for 
purposes of the presumption: chloracne or other acneform disease 
consistent with chloracne, Type II diabetes (also known as Type 
II diabetes mellitus), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft- tissue sarcomas. 38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

In the case at hand, the Veteran's DD Form 214 shows that he 
served in Korea from February 1968 to February 1969, and an 
original service treatment record submitted by the Appellant's 
representative shows that he served with the "1/31 ARTY." In 
April 2008, the U.S. Army & Joint Services Records Research 
Center provided a report regarding the Veteran and noted the 1st 
Battalion, 31st Artillery of the 7th Division. Because the 
Veteran's DD Form 214 clearly shows the Veteran's presence in 
Korea during the relevant time period, and because recent 
evidence received tends to establish that he was a part of the 
7th Infantry Division, 1st Battalion, 31st Infantry, the Board 
concedes that he was exposed to herbicides containing Agent 
Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) 
will apply. See VA Adjudication Procedure Manual, M21-1 MR, Part 
IV, Subpart ii, Chapter 2, Section C, Topic 10, Block k.

As exposure to herbicides in service has been conceded, and as 
the amended death certificate lists type II diabetes mellitus as 
a cause of death, service connection for the cause of the 
Veteran's death is granted.


ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


